Exhibit 10.3

 

SERVICES AGREEMENT

This Services Agreement is a legal agreement ("Agreement") between 30DC, Inc., a
Delaware corporation ("30DC"), having its principal place of business at 80
Broad Street, Fifth Floor, New York, NY 10004, and Netbloo Media, Ltd. ("NBM"),
a Hong Kong Corporation, having its principal place of business at RmA 7F, 139
Hennessy Road, Wanchai, Hong Kong. This Agreement shall be effective as May 16,
2015 ("Effective Date"). THIS AGREEMENT SUPERSEDES ALL OTHER TERMS AND
CONDITIONS AGREED TO BETWEEN 30DC AND NBM FOR SERVICES INCLUDING THE SERVICES
AGREEMENT EFFECTIVE OCTOBER 1, 2012 WHICH IS DEEMED TERMINATED ON MAY 15, 2015.

RECITALS

WHEREAS, NBM is engaged in the business of internet application development,
including technical consulting services, software development and maintenance,
and related marketing and sales,

WHEREAS, 30DC wishes to use the services of NBM for continued enhancement of its
MagCast and Blogger Products as more completely described on Annexure A,

NOW, THEREFORE, the parties agree as follows:

1. Scope of Services. In consideration for payment as required herein, NBM
agrees to provide the services to and on behalf of 30DC, as said services are
more specifically described and fully set forth in Annexure A (Services), which
is attached hereto and made a part hereof by this reference. Hereinafter the
services to be performed by NBM shall be referred to as "Contract Services."

2. Term. The parties agree that the initial term of this Agreement shall be two
years from ("Initial Term") from the Effective Date, first listed above but may
be terminated at any time by either party by providing six months' notice. 
However, once the Blogger Product currently under development has been launched,
either party can terminate this agreement by providing three months' notice.
 Renewal of the contract will be determined by negotiation with the CEO and 30DC
Board in accordance with usual corporate practice. 

3. Monthly Payment and Pricing.  

A. In consideration for providing the Contract Services, 30DC agrees to pay, on
a monthly basis in arrears, any and all applicable recurring fees and/or
charges, which said recurring fees and/or charges are more specifically set
forth in Annexure A.

B.  The pricing for services set forth in Annexure A will be reviewed on an
annual basis.  This rate will be increased as cash flow permits and agreed by
both parties in accordance with the agreed 30DC business plan ("Business Plan").

-1-

--------------------------------------------------------------------------------


C. DC will pay NBM a Minimum Monthly Services Fee of $10,000 per month ("the
Minimum Monthly Services Fee"). Payment of the balance owing of the monthly
services fee (that amount excluding the Minimum Monthly Services Fee) will be
subject to achieving reasonable progress in the work specified within ARTICLE
XI: NBM OTHER REQUIREMENTS, paragraph (d) of the ACQUISITION AGREEMENT between
the Parties dated 15 June 2015 and

a) The delivery of promotions specified within ARTICLE XI: NBM OTHER
REQUIREMENTS, paragraph (d) of the ACQUISITION AGREEMENT between the Parties
dated 15 June 2015 resulting in proceeds to 30DC of a minimum of $600,000 after
all expenses, including but not limited to affiliate commissions; and

b) 30DC successfully raising $1 million in cash from a capital raise, business
operations (including aforementioned promotions).

Until such time as these conditions are met, the full monthly services fee
(excluding the Minimum Monthly Services Fee) will be accrued or paid in part as
cash flow dictates.

D. All payments by 30DC for Contract Services purchased under this Agreement
shall be made by wire to NBM.

E. If this Agreement is terminated, 30DC remains liable to pay NBM for any
outstanding unpaid balance for fees and expenses owned by 30DC to NBM for
Contract Services provided prior to termination.

4. Balance Due Under Prior Services Agreement.  The Parties have agreed that: 

a)      At the Effective Date, the balance due to NBM under the Service
Agreement which was effective October 1, 2012 ("the Prior Services Agreement")
is taken to be $122,000 ("the balance due under the Prior Services Agreement");

 

b)      DC will pay $5,000 per month for the next 12 months to NBM (to be added
to NBM monthly invoices) with a balloon payment being $62,000 made within a
further 90 days after the end of the first 12 months as complete and final
payment of the balance due under the Prior Services Agreement;

 

c)       In the event that DC fails to pay the $60,000 due over the next 12
months then DC must within 28 days issue to NBM an amount of stock equal to the
balance outstanding as at the date 12 months from the date of closing such
shares of restricted stock of DC to be issued at a 20% discount to the 5 day
moving average closing price as at the date of demand if demanded by NBM within
30 days.  This can be waived by mutual agreement of the parties.

 

-2-

--------------------------------------------------------------------------------


d)      In the event that the first $60,000 is paid but the balloon -$62,000, or
portion thereof (if partially paid) - remains owing at the end of 15 months then
DC must within 28 days issue to NBM an amount of stock equal to the balance
outstanding as at the date 15 months from the date of closing such shares of
restricted common stock of DC to be issued at a 20% discount to the 5 day moving
average closing price as at the date of demand if demanded by NBM within 30 days
following the end of the 15 month period.  This can be waived by mutual
agreement of the parties.

5.   RELATIONSHIP OF PARTIES. It is understood by the parties that NBM is an
independent contractor with respect to 30DC, and not an employee of 30DC. 30DC
will not provide fringe benefits, including health insurance benefits, paid
vacation, or any other employee benefit, for the benefit of NBM. 

6. Choice of Law. 30DC expressly agrees that the laws of the State of Delaware,
without regard to its conflict of laws principles, shall govern and apply to
this Agreement in all respects, including, without limitation, with regard to
limitations and/or exclusion of certain types of damages. The parties agree that
New York courts shall have exclusive jurisdiction over each party's person and
all arguments to the contrary are expressly waived. 30DC expressly agrees that
any dispute, cause-of-action, suit or proceeding commenced as a result of this
Agreement, shall be litigated in the state or federal court of proper
jurisdiction with venue in New York to the exclusion of all others. 30DC
expressly waives any and all claims of venue and jurisdiction in the state
within which its principal place of business or domicile is located or of any
other state and agrees that the State of New York is the only state having the
proper venue and jurisdiction of this Agreement.

7. Duty of Confidentiality. During the contract term, both parties will be privy
to and have access to information relating to the business of the other party,
which is not generally available in the public domain nor readily ascertainable
by independent investigation, which is subject to reasonable efforts of secrecy,
and which secret nature gives the parties a competitive advantage. It is agreed
that any and all information relating to the business of the other party
acquired during the contract term is the sole property of 30DC or NBM
respectively and constitutes confidential materials, which are trade secrets of
each business. However, any information obtained or used by NBM in its capacity
as a contractor for 30DC shall be deemed to be information related to 30DC's
business and exclusively owned by 30DC. Such information includes, but is not
limited to:

(i) Any leads for business from any source, including from the Internet;

-3-

--------------------------------------------------------------------------------


(ii) All of the papers, records, files, documents, products, systems, programs,
confidential reports (including, without limitation, technical information on
the performance of the parties or their businesses and the development or
acquisition, future business or business enhancements), marketing strategies,
sales efforts and training, lists of clients, vendors and contractors, sources
of customers or potential recruits maintained or created by the parties,
including without limitations, letters and other correspondence, inter-office
memoranda, mailing lists, manuals, profiles, forms, procedural or marketing
information and other materials developed by a party or at its direction, or
under its supervision or required to be maintained by any computer data base,
manual or memoranda or by the directives of the management of the businesses,
the parties' ways of doing business, including search engine utilization
strategies; and

(iii.) Any and all documents, formulae, logarithms, code, language, plans,
specifications, software, constituting "Intellectual Property," associated, in
any way, with or developed by either party, as that term is commonly used and
understood between the parties, and in the industry, and for which the parties
have taken steps to keep such information/technology secret from outside third
parties.

Collectively the information and materials referenced in 6(A) (i)-(iii) shall be
referenced to herein as "Trade Secrets." NBM and 30DC agree that the Trade
Secrets are assets belonging solely to the individual businesses respectively
and that they have significant value to each party.

8. General Provisions.

A. Entire Agreement. This Agreement (a) contains the entire agreement among the
parties, which said Agreement expressly includes and incorporates herein
Annexure A, which is attached hereto; (b) except as otherwise provided for
herein, may not be amended nor may any rights hereunder be waived except by an
instrument in writing signed by the party sought to be charged with such
amendment or waiver; and (c) is binding upon and inures to the benefit of the
parties, and their respective personal representatives, successors and assigns,
except as set forth above.

B. Construction Principles. Words in any gender are deemed to include the other
gender. The singular is deemed to include the plural and vice versa. The
headings and underlined paragraph titles are for guidance only and have no
significance in the interpretation of this Agreement. 

C. Counterparts. The Agreement may be executed in any number of counterparts,
each of which is deemed an original and as executed shall constitute one
agreement, binding on the parties even though the parties do not sign the same
counterpart. A fax or electronic signature shall constitute the same as an
original for all purposes. 

-4-

--------------------------------------------------------------------------------


D. Assignment. Neither party may assign or otherwise transfer this Agreement
without the written consent of the other party.

This Agreement shall inure to the benefit of and bind the parties hereto and
their respective legal representatives, successors and assigns.  

E. Severance Clause. The invalidity or unenforceability of any part of this
Agreement does not invalidate or affect the remainder, which continues to govern
the relative rights and duties of the parties as though the invalid or
unenforceable part were not a part hereof. 

F. Attorney's Fees. In the event of a breach of this Agreement, the prevailing
party is entitled to recover from the breaching party all attorneys' fees and
costs incurred in enforcing this Agreement, with or without suit.

 

30DC, Inc.                                                      Netbloo Media,
LTD

 

By:   /s/                                                         By:
   /s/                                                  

President                                                          Manager

Date:     July 21, 2015                                    Date:     July 20,
2015                           

 

-5-

--------------------------------------------------------------------------------


ANNEXURE A

 SERVICES

Business consulting, Project management and Software development including
product completion, revisions and updates, development and maintenance of
infrastructure such as web sites and hosting exclusively for the following 30DC
products

MagCast Publishing Platform (MagCastApp.com)

MagCast  mobile App

Blogger Product website (TBD)

Blogger mobile App

To further clarify, the blogger product is a new platform currently in
development by Netbloo Media on behalf of 30DC that is targeted to the Blogging
industry. It allows bloggers to get an app built that reflects the content of
their blog. Articles can be created using the web platform and these will be
displayed in the blog app.

Any New 30DC products and services will be jointly reviewed and approved. If
approved for development by Netbloo Media, they will need to be agreed in a
separate service level agreement between 30DC and Netbloo Media prior to the
start of any development.

Netbloo Media shall be responsible for providing business consulting, project
management, development, delivery of all development project listed in this
agreement.

At all times, 30DC shall have access to all product and product source code for
the above listed products

As a major shareholder, Jonathan Lint can also attend all 30DC board and
management meetings (typically telephonic).

NBM agrees to allocate 2 development resources for the above projects at cost.
If more development resources are required by DC, a separate service invoice
will be crafted for these resources

PRICING OF SERVICES

Monthly service fee of $19,500 per month for Project Management & Consulting
Service, web and app development services, plus out of pocket costs for travel,
software license, programming services, and third party vendors-as approved by
30DC, Inc. in advance.